Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/04/2022. Claims 1, 3-5, 8, 10-11, 13-15, 17-18, and 20 are amended. Claims 2, 9, 12, and 16 are canceled. Claims 21-23 are newly added. Claims 1, 3-8, 10-11, 13-15, and 17-23 are presented for examination.

Response to Arguments
Applicant’s amendment with respect to claims 1-20 are sufficient to overcome the rejection under 35 USC § 101. Accordingly, the rejection is withdrawn.

Applicants’ arguments, see pages 9-21 in Remarks, filed on 04/04/2022, with respect to claims 1, 3-8, 10-11, 13-15, and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken (US Publication No. 2011/0161233) in view of Bondesen et al (US Publication No. 2015/0254645) further in view of Aissi et al. (US Publication No. 2014/0013452), further in view of GUID (“Quick Guide to GUIDs”) have been fully considered and with the newly amended features, the arguments are persuasive.  These rejections have been withdrawn. 



Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-15, and 17-23 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
5.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments pages 9-21 in Remarks, filed on 04/04/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 3-8, 10-11, 13-15, and 17-23 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432